DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-13, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Daschlein et al. (US 2016/0297943).  
Daschlein et al. teach a process for the production of expanded thermoplastic elastomer beads wherein a gaseous medium surrounds thermoplastic elastomer beads (¶19), said processing comprising an impregnating step (¶20) wherein the blowing agent is dissolved into the beads (¶22). The impregnation (corresponding to the instantly claimed saturation step) occurs at a temperature Ta, and the pressure of the gaseous medium is greater than ambient pressure. The temperature of impregnation is below the melting temperature of the non-impregnated thermoplastic material (see ¶29). The impregnation (i.e. saturation) preferably occurs in an autoclave (¶33). This would require placing a non-saturated and non-expanded material (beads, which is a synonym for pellets) into the autoclave and closing the autoclave for impregnation, the autoclave of which is heated to a temperature below the melting point of the thermoplastic material for impregnation (saturation). 
Daschlein et al. teaches that any blowing agent can be used for impregnation. The blowing agent is moist preferably a mixture of carbon dioxide (which meets the instantly claimed soluble gaseous fluid) together with nitrogen (which meets the low solubility gaseous fluid). Addition of carbon dioxide meets the “increasing the total pressure in the autoclave by adding at least one soluble gaseous fluid which has a solubility of > 10 mg gaseous fluid / g TP” and addition of nitrogen meets “increasing the total pressure in the autoclave….by introducing at least one insoluble gaseous fluid which has a solubility of < 0.0001 mg/ g TP.” The pressure in the autoclave for impregnation (“saturation”) disclosed in Daschlein et al. is preferably between 1 and 1000 bar, preferably between 50 bar and 700 bar, and the duration is sufficient to saturate the beads with blowing agent. See ¶36-37.  The temperature of the autoclave (impregnation, i.e. saturation, temperature) is below the melting temperature of the thermoplastic polymer. See ¶28-29. 
After impregnation step, the beads are exposed to a pressure reduction to expand the beads (¶24). This corresponds to the instantly claimed expansion step.  
Daschlein et al. expressly states formation of beads of a low density. In this manner, a final density (i.e. low) is necessarily being determined for the expanded beads. See ¶18 and 32. One of ordinary skill in the art would necessarily have to determine a density in order to determine if a low, final density is achieved. This meets the “determining a final density” step of instant claim 1. Alternatively, Daschlein teaches after expansion, the expanded thermoplastic elastomer beads have the density measured (¶103) which corresponds to the claimed limitation of determining a final density.  Each of the steps of Daschlein et al., including adjusting the pressure of the impregnation (i.e. charging and saturation steps) to a pressure which meets the partial pressure recited in the instant claims, is used to produce the desired and determined (low) density of the expanded beads.  
Claim 1 requires a partial pressure of the soluble gas is 10-90 % of the total pressure. Claim 6 recites the soluble gas includes CO2 and claim 7 indicates the low soluble gas is N2. Daschlein teaches the CO2 employed as a blowing agent can be mixture of CO2 and N2 with 50-100 wt% CO2 and 0-50 wt% N2.  To convert wt% to partial pressure, it is assumed 100 g gas, the molecular weight of CO2 is 44.01 g/mol, and the molecular weight of N2 is 28.014 g/mol. A range of 50-100 wt% CO2 corresponds to: 50 g CO2 * (1 mol CO2/44.01 g CO2) = 1.136 molCO2; and 50 g N2 * (1 mol N2 / 28.014 g/mol) = 1.784 mol N2. The total number of moles = (1.136 + 1.784) = 2.92 moles gas. According to Dalton’s Law of Partial Pressure, P(CO2) + P(N2) = P(total), where each pressure is the mole fraction of the total pressure: P(i) = xi * P(total).  For CO2, x(CO2) = n(CO2)/n(total) = 1.136/2.92 = 0.389 = 38.9%.  For N2, x(N) = n(N2)/n(total) = 1.784/2.92 = 0.611 = 61.1%. Thus, the partial pressure of the at least one soluble gas, i.e. CO2, ranges from 38.9% (when 50wt% of CO2 is used together with 50wt% N2) up to 100% (when 100wt% CO2 is utilized). When the total pressure is between 50 bar and 700 bar (see above) and the amount of CO2 is 38.9-100% (see above), the partial pressure of the CO2 ranges from 19.45-700 bar.
This overlaps the range of instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Daschlein to use a partial pressure of at least one soluble gaseous fluid (carbon dioxide) during the impregnation/charging step which meets the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The pressure of the impregnation step, which occurs in an autoclave at elevated temperature (below the melting temperature of the thermoplastic) and pressure, overlaps the pressures recited in instant claims 17-18 and 20-21. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Daschlein to increase the pressure in the autoclave to pressures which meet the instant claim limitations of instant claims 17-18, and 20-22 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. This pressure will necessarily saturate the beads of Daschlein with blowing agent; will necessarily increase the partial pressure of the soluble gaseous fluid as the same soluble gas (carbon dioxide) and the same pressure are being used in the same apparatus (autoclave) with the same material (thermoplastic polyurethane beads); and will thereby decrease the density of the thermoplastic polyurethane beads. 
The pressure in the autoclave is reduced to ambient to expand the beads. Ambient pressure falls within the range of the pressure of the expansion step of instant claim 1.  It would have been obvious to decrease the pressure at a rate of several bars/second as recited in claim 12 in order to rapidly expand the beads of Daschlein to the desired particle size. 
In Example 7, the temperature in the autoclave is 135ºC. In Example 8, the temperature of the autoclave during impregnation (“charging”) is 200ºC. These temperatures fall within the ranges of instant claims 10, 19, and 22.  This temperature also meets the requirements of instant claim 5. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Daschlein to a temperature within the autoclave which meets the instant claim limitations of instant claims 10, 19, and 22 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. This pressure will necessarily saturate the beads of Daschlein with blowing agent; will necessarily increase the partial pressure of the soluble gaseous fluid as the same soluble gas (carbon dioxide) and the same pressure are being used in the same apparatus (autoclave) with the same material (thermoplastic polyurethane beads); and will thereby decrease the density of the thermoplastic polyurethane beads. 
It would be obvious to use mixtures of carbon dioxide, nitrogen, and argon, as Daschlein et al. teaches that mixtures of these can be used. This meets instant claims 6-8 and 23.
Regarding instant claim 11, Daschlein teaches that the maximum dimension of the expanded thermoplastic elastomer beads is from 2 mm to 15 mm, preferably from 5 mm to 12 mm. It would have been obvious to one of ordinary skill in the art that the beads of Daschlein, prior to expansion, have a diameter less than the preferred range for the expanded beads, including, for example, sizes which meet instant claim 11. 
Thermoplastic polyurethane raw pellets (i.e. unexpanded pellets; this meets instant claims 2-3) are provided and used in, for Example, Examples 1 through 3 of Daschlein. The pellets are placed in an autoclave at temperatures and pressures which meet the instant claims (see discussion above and below). A mixture of 50 to 100wt% carbon dioxide and 0 to 50wt% nitrogen is preferably used as the blowing agent in which the pellets of Daschlein are impregnated. Carbon dioxide corresponds to the instantly claimed “at least one low soluble gaseous fluid which has a soluble of > 10 mg gaseous fluid / g TP” and nitrogen corresponds to the instantly claimed “low soluble gaseous fluid which has solubility < 10 mg gaseous fluid/ g TP” of instant claims 1 and 6-7. Argon is also described as being a suitable blowing which can be used in combination with the other blowing agents such as carbon dioxide and nitrogen. See ¶38-39 of Daschlein et al. Argon is a noble gas and meets instant claims 8 and 23.
It is noted that the “increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 50 - 250 by introducing at least one or low soluble gaseous fluid” as recited in the instant claims need not be separate or sequential. The introduction of the mixture of carbon dioxide and nitrogen (see above) at the pressure disclosed in Daschlein et al. (the pressure being 1 to 1000 bar, preferably 50 to 700 bar) increases the total pressure in the autoclave to a pressure which overlaps the range required by instant claim 1 and overlaps the pressures of claims 17-18 and 20-21. As identical gasses are added to an identical material in an identical apparatus at a pressure which meets the requirements of instant claim 1, the increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 100 - 250 bar by introducing at least one or low soluble gaseous fluid” are met by Daschlein et al. The partial pressure also meets the requirement of amended instant claim 1 as explained in paragraph 9 of this action above. The pressure of Example 7 falls within the range of instant claims 17-18 and 20-21. 
Additionally, the density of the eTPU material is necessarily decreased by the addition of the combination of the nitrogen and carbon dioxide as discussed above, which meets each of the features required for the “charging step” of instant claim 1; is at a temperature and pressure which meet the temperature and pressure required for each of the instant claims; and produces expanded polyurethane material as required by the instant claims, because as discussed above, identical gasses are added to an identical material in an identical apparatus at a pressure which meets the requirements of instant claim 1, and thus, these identical steps will provide identical features, including decreasing of the density of the expanded thermoplastic polyurethane via an increase in partial pressure of the soluble gaseous fluid and/or by increase of the total pressure during the charging step. The pressure is increased in the autoclave of Daschlein et al. to a pressure which meets the instant claims, to saturate pellets of the same material recited in the instant claims (TPU), and the pressure is reduced to expand the pellets and provide expanded TPU. Each and every instantly claimed step is present in Daschlein et al., even if the steps are described using different terms (i.e. without expressly stating the specific solubilities of carbon dioxide and nitrogen into thermoplastic polyurethane), because the same apparatus is heated to the same temperature and brought to the same pressure recited in the instant claims. Applicants have provided no factually supported objective evidence which demonstrates the contrary. 

Response to Arguments
Applicant's arguments filed 9/30/2022 and entered on 11/1/2022 have been fully considered but they are not persuasive.
As discussed in the Advisory Action mailed on 10/7/2022 reference, addition of carbon dioxide meets the “increasing the total pressure in the autoclave by adding at least one soluble gaseous fluid which has a solubility of > 10 mg gaseous fluid / g TP” and addition of nitrogen meets “increasing the total pressure in the autoclave….by introducing at least one or low soluble gaseous fluid which has a solubility of < 10 mg/ g TP.” The pressure in the autoclave for impregnation (“saturation”) disclosed in Daschlein et al. is preferably between 1 and 1000 bar, preferably between 50 bar and 700 bar, and the duration is sufficient to saturate the beads with blowing agent. See ¶36-37. It is noted that the “increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 50 - 250 (bar) by introducing at least one or low soluble gaseous fluid” as recited in the instant claims need not be separate or sequential. The introduction of the mixture of carbon dioxide and nitrogen (see above) at the pressure and temperature(s) disclosed in Daschlein et al. (the pressure being 1 to 1000 bar, preferably 50 to 700 bar) increases the total pressure in the autoclave to a pressure which falls within the ranges of instant claims 1, 17-18, and 20-21. The partial pressure of amended claim 1 still overlaps the range disclosed in Daschlein et al. (see the discussion above). 
 As identical gasses are added to an identical material in an identical apparatus at a pressure and temperature which meets the requirements of instant claim 1, the “increasing the total pressure in the autoclave” to the pressure of the autoclave disclosed in Daschlein et al.  “by introducing at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 100 - 250 bar by introducing at least one or low soluble gaseous fluid” are met by Daschlein et al. No evidence has been provided which demonstrates the contrary. 
Applicant asserts that the “soluble gaseous fluid during the charging step in the method of producing eTPU in claim 1 is applied at pressures much less than those taught in Daschlein et al.  (at a partial pressure of 30 -100 bar for the soluble gaseous fluid and a total pressure of 50-250 bar v. greater than 300 bar),” as stated in the first paragraph of the Remarks filed on 9/30/2022 and entered on 11/1/2022. 
This is incorrect and not persuasive. 
Daschlein et al. is not limited to a pressure of 300 bar as argued by Applicant. The preferred range disclosed in Daschlein et al. is from 50 to 700 bar, which overlaps the instantly claimed range and includes pressures which meet the instantly claimed range of 50 to 250 bar. The partial pressure of the carbon dioxide of Daschlein et al. will necessarily meet the specific pressure required by the instant claims, by virtue of an identical combination of gasses (CO2 and N2) being added to an identical material (pellets of thermoplastic polyurethane) in an identical apparatus (autoclave) at temperatures and pressures which meet the instant claims. Furthermore, there is absolutely no evidence that the pressures of Daschlein et al. make the nitrogen, which has a low solubility in TPU, soluble in the TPU. 
Identical blowing agent materials (a mixture of carbon dioxide and nitrogen) are being added to an identical material (pellets of thermoplastic polymer, of which thermoplastic polyurethane is a specifically named example) in an identical apparatus (autoclave) at identical temperatures (135ºC or 200ºC) and pressures which meet the instantly claimed pressures. It is unclear how/why those identical materials will behave differently under identical processing parameters in the prior art than in the instant invention, and Applicants have not explained how this is possible. The instant specification does not provide any comparative Examples showing the effects of increasing the pressure to over any pressure over 130 bar, let alone that this will provide a different product when the same materials are used but the pressure is increased, to, for example, 300 bar. Criticality and/or unexpected results have not been shown. 
For the reasons provided above, Applicant’s arguments filed on 9/30/2022 and entered on 11/1/2022 are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766